USDC SDNY

 

CUMENT
PLECTRONICALLY FILED
UNITED STATES DISTRICT COURT bot aLED) 2b 20
SOUTHERN DISTRICT OF NEW YORK
DIN CELAJ,
Plaintiff,
13-cv-1290 (ALC)
-against-
ORDER
USA,
Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

In its July 16, 2014 letter to the Court, the Government refers to a written response it filed
on July 15, 2013, which included a sworn statement from Din Celaj’s prior attorney. ECF No.
13. That written response and sworn statement do not appear on the Court’s docket. Accordingly,

the Government is ordered to produce that response and sworn statement and to file both

documents with the Court by February 12, 2020.

SO ORDERED. (Aodroc
Dated: February 5, 2020 fo (La |
New York, New York Oo —

ANDREW L. CARTER, JR.
United States District Judge

 

 
